Exhibit 99.2 THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SELLERS (AS DEFINED BELOW) THAT SUCH REGISTRATION IS NOT REQUIRED. BACKSTOP AGREEMENT, dated as of January 3, 2008 (this “Agreement”), by the Sellers identified on the signature page hereof (each, a "Seller" and collectively, the “Sellers”) and Hudson Bay Fund, LP, a Delaware limited partnership (collectively, and together with any designated affiliate as provided in Section 12 below, the “Investor”). WHEREAS, Echo Healthcare Acquisition Corp., a Delaware corporation (“Echo”), has entered into a Second Amended and Restated Agreement and Plan of Merger dated October 23, 2007 (the “Merger Agreement”), pursuant to which Echo will acquire all of the issued and outstanding shares of capital stock of XLNT Veterinary Care, Inc. (“XLNT”) on the terms and subject to the conditions set forth therein (the “Transaction”). The consummation of the Transaction is subject to, among other things, (1) the approval of the proposal approving the Transaction (the “Transaction Proposal”) set forth in Echo’s definitive proxy statement dated November 12, 2007 by the affirmative vote of a majority of the shares of Echo’s common stock, par value $.0001 per share (the “Common Stock”), (a) issued in its initial public offering (the “IPO”) and actually voting on such proposal at the special meeting of the stockholders of Echo (including any postponement or adjournment thereof, the “Special Meeting”) and (b) issued and outstanding as of the November 7, 2007 record date (the “Record Date”) for the Special Meeting; and (2) less than 20% of the shares of Echo’s common stock issued in the IPO voting against the Transaction Proposal and electing a cash conversion of their shares. WHEREAS, the Investor intends to acquire shares of Echo’s Common Stock, in either open-market purchases or by means of individually negotiated transactions and the Sellers are willing to enter into this Agreement to provide the Investor with the Backstop Right described below. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
